Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 09/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 3, 5 & 9, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1, 3, 5 & 9 that includes: 
Claim 1:
…
“
A water level measurement device comprising: processing circuitry to successively select pixels of interest from an image area designated from a captured image captured by a monitoring camera; upon selection of each pixel of interest, extract, as identification images, a plurality of image areas that come in contact with the currently-selected pixel of interest, calculate an identification strength indicating a degree to which an area corresponding to each of the plurality of identification images corresponding to the currently- selected pixel is a water area, on a basis of a result of machine learning related to identification between the water area and a non-water area, and calculate an evaluation value of the currently-selected pixel on the basis of the identification strengths of the corresponding plurality of identification images; extract a subset of the pixels of interest as a shoreline in the captured image on a basis of comparison of the evaluation values calculated for the respective pixels of interest; and calculate a water level within an image capturing range of the monitoring camera on a basis of the shoreline extracted.
”
Claim 3:
…
“
A water level measurement device comprising: processing circuitry to BIRCH, STEWART, KOLASCH & BIRCH, LLPDRA/JWR/labApplication No.: 16/634,847Docket No.: 1163-1612PUS1 Reply dated August 20, 2021Page 3 of 8 Reply to Office Action of April 21, 2021 successively extract sets of identification images from an image area designated from a captured image captured by a monitoring camera, each set comprising a pair of identification images one of which is directly above the other in the captured image; upon extraction of each set of identification images, calculate an identification strength indicating a degree to which an area corresponding to each identification image in the currently-extracted set of identification images is an water's edge, on a basis of a result of machine learning related to identification between a water area, the water's edge and a non-water area, and calculate an evaluation value for the currently-extracted set of identification images on a basis of the respective identification strengths; calculate a position of a shoreline in the captured image by comparing the evaluation values of the respective sets of identification images and determining, on a basis of the comparison, the sets in which both identification images come into contact with the shoreline; and calculate a water level within an image capturing range of the monitoring camera on a basis of a position of the shoreline calculated.
”
Claim 5:
…
“
A water level measurement device comprising: processing circuitry to successively extract pairs of identification images from a captured image captured by a monitoring camera, each pair including one identification image that is above the other in the captured image; identify a position of a shoreline in the captured image, on a basis of a result of machine learning related to identification of each of the identification images in the extracted pairs as one of a water area, a water's edge and a non-water area; and BIRCH, STEWART, KOLASCH & BIRCH, LLPDRA/JWR/labApplication No.: 16/634,847Docket No.: 1163-1612PUS1 Reply dated August 20, 2021Page 4 of 8Reply to Office Action of April 21, 2021calculate a water level within an image capturing range of the monitoring camera on a basis of the position of the shoreline identified.
”
Claim 9:
…
“
A shoreline extraction method comprising: selectively selecting pixels of interest from an image area designated from a captured image captured by a monitoring camera; upon selection of each pixel of interest, extracting, as identification images, a plurality of image areas that come in contact with the currently-selected pixel of interest; calculating an identification strength indicating a degree to which an area corresponding to each of the plurality of identification images corresponding to the currently- selected pixel is a water area, on a basis of a result of machine learning related to identification between the water area and a non-water area, and BIRCH, STEWART, KOLASCH & BIRCH, LLPDRA/JWR/labApplication No.: 16/634,847Docket No.: 1163-1612PUS1 Reply dated August 20, 2021Page 5 of 8 Reply to Office Action of April 21, 2021calculating an evaluation value of the currently-selected pixel on the basis of the identification strengths of the corresponding plurality of identification images; and extracting a subset of the pixels of interest as a shoreline in the captured image on a basis of comparison of the evaluation values calculated for the respective pixels of interest.
”
Regarding dependent claims 2, 4 & 6-8 these claims are allowed because of their dependence on independent claims 1, 3, 5 & 9 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661